Citation Nr: 0120831	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bipolar disorder, previously diagnosed as major depression 
with anxiety and post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1987 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In January 1999 the Social Security Administration (SSA) 
notified the veteran that he was entitled to monthly 
disability benefits beginning March 1999.  In a statement 
dated in February 2000, the veteran asserted that records of 
the SSA showed that he was unemployable.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
SSA records are relevant to claims for higher ratings [see 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992)] and 
claims for TDIU [see Waddell v. Brown, 5 Vet. App. 454 
(1993)].  Moreover, VCAA requires VA to obtain and consider 
relevant Federal records.  VCAA, to be codified at 38 U.S.C. 
§ 5103A(c)(3).  For these reasons, the relevant SSA records 
should be obtained.  

The file shows that the veteran has continued to receive VA 
treatment, with the most recent records in the claims file 
being dated in May 2000.  Current records should be added to 
the file.  VCAA, to be codified at 38 U.S.C. § 5103A(c)(2).  

Further, as there have been fluctuations in the diagnoses and 
level of impairment, a current examination is desirable.  
VCAA, to be codified at 38 U.S.C. § 5103A(d).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should include in the claims 
folder a copy of the veteran's VA medical 
records since May 2000.  

4.  The RO should arrange for the veteran 
to be scheduled for a comprehensive 
psychiatric examination to determine the 
current severity of all psychiatric 
pathology which is present.  All indicated 
tests must be conducted.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner must review the claims folder for 
data concerning the veteran's medical, 
social, and industrial history, including 
previous psychiatric diagnoses.  All 
necessary special studies or tests are to 
be accomplished.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
Personality disorders should be fully 
described and classified.  The examiner 
should provide a definitive diagnosis or 
diagnoses, based on whole history and 
current examination, and reconcile current 
diagnoses with the various psychiatric 
diagnoses previously given.  The examiner 
should indicate the relationship, if any, 
between the various psychiatric disorders.  
Moreover, the psychiatrist should describe 
how the psychiatric symptoms affect the 
veteran's social and industrial capacity 
and offer an opinion as to whether the 
veteran's psychiatric symptoms preclude 
the veteran from engaging in a 
substantially gainful occupation.  The 
examiner should assign a Global Assessment 
of Functiong (GAF) score and include an 
explanation of the numerical score 
assigned.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

